Adams, Ch. J.
I. The petition averred, in substance, that the business of selling liquor in violation of law was being conducted with the permission of the owners of the premises. It was not averred that the premises were leased for that purpose, nor that the persons engaged in the business had the owners’ consent. But, in our opinion, that was not necessary. If they permitted the unlawful business, as the petition averred, and it is not denied, they must have knowingly acquiesced in it. Knowledge of the thing permitted is involved in the very idea of permission. The occupants, by carrying on an unlawful business upon the premises, forfeited all rights to the premises as against the owners, and the owners, upon obtaining knowledge of the violation of the *126law, might have obtained an injunction to restrain the unlawful use. Martin v. Blattner, 68 Iowa, 286. It follows, we think, that they might be enjoined from longer permitting the nuisance by failing to exercise their right and discharge their duty.
II. As to a temporary injunction against the premises, we have to say that we think that when the occupants and owners are enjoined, all the relief is granted for which, at that stage of the proceedings, there was any authority of law. In refusing such temporary injunction, we think that the court did not err.
In refusing to grant a temporary injunction against the owners, we must hold that there was error, and the order must be
Reversed.